DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 8,746,760 to Chen et al.
Chen et al. disclose a fixing structure for a lock (1) comprising: a mounting plate (6) comprising a mounting plate body (figure 1) and a guided post (61), the guided post being parallel to a rotating axis extended from the mounting plate body, the mounting plate body having a locking slot structure (62); a cover plate (2) comprising a cover plate body (20) and an obstruction post (24), the obstruction post extending from the cover plate body, the cover plate body having a guiding slot (26) and an engaging structure (241), the guiding slot extending in a direction around the rotating axis; and a drive plate (5) rotatably disposed on the cover plate 
Chen et al. also disclose a limiting post (42 via 4) connected to the mounting plate body, wherein the drive plate has a second protruding tab (553), and the limiting post blocks the second protruding tab when the engaging structure engages the locking slot structure (column 4, lines 3-15), as in claim 6.

Chen et al. further disclose a lock (1) comprising: a fixing structure comprising: a mounting plate (6) comprising a mounting plate body (figure 1) and a guided post (61), the guided post being parallel to a rotating axis extended from the mounting plate body, the mounting plate body having a locking slot structure (62); a cover plate (2) comprising a cover plate body (20) and an obstruction post (24), the obstruction post extending from the cover plate body, the cover plate body having a guiding slot (26) and an engaging structure (241), the guiding slot extending in a direction around the rotating axis; and a drive plate (5) rotatably disposed on the cover plate body relative to the rotating axis, the drive plate having a first protruding tab (52), the first protruding tab extending in a direction perpendicular to the rotating axis; wherein the mounting plate is fixedly disposed on a door plank (it is inherent to mount a 
Chen et al. additionally disclose a limiting post (7) connected to the mounting plate body, wherein the drive plate has a second protruding tab (553), and the limiting post blocks the second protruding tab when the engaging structure engages the locking slot structure (column 4, lines 3-15), as in claim 8, wherein the limiting post is a screw, and the screw is connected to the mounting plate body and the first handle set (column 5, lines 1-5), as in claim 9, as well as the limiting post is a locking hole post, and a screw passes through the locking hole post to connect the mounting plate body and the first handle set (screw hole post shown in figure 9; column 5, lines 1-5), as in claim 10.




Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the locking slot structure comprises an entrance portion, a raised portion, and a holding portion, the engaging structure is disposed around the periphery of the cover plate body, and the engaging structure comprises an elastic raised portion, the elastic raised portion is raised toward an interior of the cover plate body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door lock handle assemblies:
U.S. Patent Application Publication Number 2020/0318386 to Huang; U.S. Patent Application Publication Number 2014/0319858 to Huang et al.; U.S. Patent Application Publication Number 2007/0096479 to Lin et al.; U.S. Patent Number 6,644,077 to Huang; U.S. Patent Number 6,568,231 to Huang; Japanese Patent Number 572,210.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
June 4, 2021